Order entered December 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00907-CV

                           TOMER DAMTI, Appellant

                                         V.

                        ACET GLOBAL, LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04365

                                      ORDER

      Before the Court is appellee’s December 17, 2021 unopposed first motion

for an extension of time to file its brief. Appellee seeks an eleven-day extension.

      We GRANT the motion and ORDER the brief be filed no later than January

7, 2022.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE